Citation Nr: 1027073	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-17 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1980 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.   

A hearing was held on January 25, 2010, by means of video 
conferencing equipment with the appellant in Detroit, Michigan, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.                § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

Initially, the Board observes that the Veteran stated during his 
video conference hearing that he desired representation with 
respect to his appeal.  He testified that he contacted a private 
attorney, but that his attorney failed to assist him.  However, 
the claims file does not indicate that the Veteran appointed a 
representative.  The record does not contain the VA Form 21-22a, 
Appointment of Individual as Claimant's Representative.  
Furthermore, the Veteran stated that he was unaware that he could 
receive representation from a Veterans' Service Organization.  As 
such, the Board finds that the Veteran should be given an 
opportunity to appoint a representative to assist him with the 
pursuit of his appeal, if he so desires.

During the January 2010 video conference hearing, the Veteran 
reported that he has been treated for his bilateral knee pain at 
the John D. Dingell VA Medical Center (VAMC) beginning in 2005.  
There is no indication that the records are included in the 
claims file or that the RO requested these records.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.   See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these 
records may be relevant to the Veteran's claim and are considered 
in the possession of VA adjudicators, a remand is necessary to 
obtain these outstanding records the Veteran has identified.  38 
U.S.C.A. § 5103A(b),(c). Therefore, VA must obtain records of 
relevant medical treatment or examination of the Veteran at the 
John D. Dingell VAMC from 2005 through the present.                 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the Veteran a letter 
informing him that it appears that he is 
currently unrepresented in this appeal and 
advising him of the option to appoint a 
representative to assist him with the pursuit 
of his appeal prior to Board adjudication of 
the claim.

2.  Obtain any treatment records from the 
John D. Dingell VAMC dated from 2005 to the 
present.  If these records are unavailable, 
it should be documented in the claims file.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


